DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Correction
A goal of the current Office Action is to correct Claim 11 that originally ends with a coma instead of being ended with a period.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Claim 11 is amended as is shown below:
Claim 11. A structure comprising: a substrate having a semiconductor on insulator (SOI) region and a bulk region;
a first device formed on the bulk region, the first device having a first gate dielectric layer and a second gate dielectric layer surrounding the first dielectric layer; 
 having a same thickness; and
a third device formed on the bulk region, the third device having a different absolute height than the first device and the second device, and the third device being devoid of the first gate dielectric layer and the second gate dielectric layer,
wherein the first device and the second device are of different absolute heights.

Allowable Subject Matter
Claims 1-6, 8-12, 14-18, and 20 are allowed.
Reason for Allowance
Claims 1-6, 8-12, 14-18, and 20 are allowed for the same reasons that were stated in the Office Action mailed 12/21/21.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/05/22